                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

SIMEON J. BRIGGS,                                                  :

                     Petitioner                                    :
                                                                         CIVIL ACTION NO. 3:18-1543
          v.                                                       :
                                                                                       (Judge Mannion)
DAVID J. EBBERT, Warden,                                           :

                     Respondent                                    :

                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.         The Clerk of Court is directed to TRANSFER the
                     above captioned action to the United States District
                     Court for the District of Rhode Island.

          2.         The Clerk of Court shall CLOSE this case.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: October 11, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1543-01-ORDER.wpd
